Citation Nr: 0703131	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  97-15 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric 
disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1974, and from October 1976 to November 1987 with 
subsequent reserve duty.  

This case was previously before the Board of Veterans' 
Appeals (Board) on appeal from a February 1996 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in San Juan, the Commonwealth of Puerto 
Rico
(RO).  The veteran testified before a Decision Review Officer 
(DRO) at the RO in August 1997.  The Board remanded the case 
in September 2003 for further development.  Sufficient 
development has been completed to ensure an equitable 
adjudication of the veteran's appeal.

The Board notes that veteran's service connection claim for 
nervous disorder was denied by a September 1974 rating 
decision.  In the February 1996 rating decision, the RO 
considered the claim for service connection to be reopened.  
The Board's actions in developing and remanding the case 
essentially reopened the claim.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  As such, the adjudication 
of this issue below will be based on a de novo review of all 
the evidence of record, as was conducted by the RO, in order 
to ensure due process to the veteran.  See Bernard v. Brown, 
4 Vet. App. 384, 393 (1993).


FINDING OF FACT

A chronic psychiatric disability did not have its onset 
during service, for many years following separation from 
active duty service, and is not otherwise related to active 
duty.

CONCLUSION OF LAW

An acquired psychiatric disability was not incurred in or 
aggravated by military service, and a psychosis may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 
1131, 5103-5103A, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2005).  The legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA issued final rules 
to amend adjudication regulations to implement the provisions 
of the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006).  These regulations establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits. 

To comply with the notice provisions, prior to the initial 
unfavorable decision from the agency of original jurisdiction 
(AOJ), the claimant must be provided notice consistent with 
38 U.S.C.A. §§ 5103,  5103(a) and 38 C.F.R. § 3.159(b).  Such 
notice must include the following four elements:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The original rating decision was issued in February 1996, 
approximately four years prior to the enactment of the VCAA.  
Therefore, the issuance of proper VCAA notification prior to 
the initial unfavorable agency decision was not possible.  
Following the September 2003 Board remand, the RO issued a 
notification letter dated in August 2004 that properly 
provided notice of his service connection claim, and met all 
four elements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  This letter provided the veteran with an update 
on the status of his claim, and specifically notified the 
veteran that VA would obtain all relevant evidence in the 
custody of a federal department or agency, including VA, Vet 
Center, service department, Social Security, and other 
federal agencies.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  Additionally, the veteran was asked to 
submit any evidence in his possession pertaining to his 
claim.  The veteran was also provided notice of applicable 
laws and regulations, a discussion of the facts of the case, 
and the basis for the denial in an April 2006 supplemental 
statement of the case (SSOC).  

As sufficient notice was provided to the veteran, it is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim.  The duty to notify the 
veteran was satisfied under the circumstances of this case.  
38 U.S.C.A. § 5103; see Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  
 
VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  

In the present case, the evidence includes the service 
medical records from both tours of active duty, reserve 
records, VA medical records; specifically a VA examination 
report dated in January 2006, records from the Social 
Security Administration (SSA), private medical records and 
lay statements submitted by the veteran, and the veteran's 
testimony and written statements.  As a VA examination and 
other medical evidence is of record, the Board finds no 
further VA examination necessary in this case.  

The Board further finds that the VA complied with the Board's 
September 2003 remand instructions in attempting to obtain 
records from Dr. Gonzalez and medical records from military 
facilities based on information provided by the veteran.  Dr. 
Gonzalez did not respond to VA's written request for records 
and the veteran was notified of this fact.  Moreover, the 
veteran failed to respond to VA's written request for him to 
provide information in order to obtain medical records from 
any military facilities he identified.  

It does not appear that there are any other additional 
records that are necessary to obtain before proceeding to a 
decision in this case.  In light of the foregoing, the Board 
is satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the veteran in developing the facts pertinent to the issues 
on appeal is required to comply with the duty to assist under 
the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.  

The record also reflects that the originating agency 
readjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had complete VCAA notice been provided at an 
earlier time.  In light of the Board's denial of the 
veteran's claim, no additional disability rating or effective 
date will be assigned, so there can be no possibility of any 
prejudice to the veteran under the holding in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

For the above reasons, it is not prejudicial to the veteran 
for the Board to proceed to finally decide the issues 
discussed in this decision.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. App. 183; Sutton 
v. Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also 38 C.F.R. § 20.1102 (2006) 
(harmless error).

II.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West  Supp. 2005).   
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).  
Additionally, psychosis may be presumed to have been incurred 
in service, if the evidence shows that such disease became 
manifest to a degree of 10 percent or more within one year 
from separation from active service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West Supp. 2005); 38 
C.F.R. §§ 3.307, 3.309 (2006).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2005).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Service medical records from January 1972 to January 1974 did 
not reveal any complaints or treatment for psychiatric 
problems.  In an April 1974 post-service medical report, the 
veteran sought treatment for complaints of insomnia and 
irritability.  The April 1974 VA physician diagnosed possible 
latent schizophrenia.  In an August 1974 VA examination 
report, the VA physician diagnosed anxiety neurosis in an 
inadequate personality.  The veteran reentered active 
military service in October 1976.

Pertinent service medical records from October 1976 to 
November 1987 included  an August 1977 treatment report 
noting complaints of depression due to marital and personal 
problems.  There was no treatment noted again until July 
1985.  A July 1985 impatient treatment report indicated that 
the veteran was hospitalized for six days for problems with 
depression, anger, and multiple problems with the job.  
Discharge diagnosis was adjustment disorder with mixed 
emotional features.  The subsequent September 1987 separation 
examination report noted that psychiatric findings were 
normal.     

Post-service medical records did not show complaints or 
treatment for psychiatric problems in 1987, 1988, or 1989.  
The Board recognizes the veteran's testimony before the DRO 
that he received treatment for psychiatric problems in the 
late 1980s and early 1990s; however, the claims folder does 
not corroborate the veteran's contention.   

Reserve service medical records include a Report of Medical 
Examination in May 1998.  The May 1998 physician specifically 
found no evidence of neuropsychiatric diseases during 
psychiatric evaluation.  A June 1990 VA clinical record noted 
that the veteran requested medication to deal with his 
problems.  He was prescribed Xanax; however, no psychiatric 
diagnosis was given.  Post-service medical records did not 
show complaints of psychiatric problems again until 1994.   
Thus, service connection on a presumptive basis is not met.  
See 38 C.F.R. §§ 3.307, 3.309 (2006).  
Between 1994 and 1996, the veteran underwent a number of 
psychiatric evaluations by VA, SSA, and private physicians 
with varying diagnoses.  Alcohol dependency was diagnosed in 
VA psychiatric evaluations performed in June and September 
1994, and by a private physician in an October 1995 report.  
Dysthymic disorder was diagnosed by a VA physician in 
November 1995.  Schizoaffective disorder was diagnosed by a 
private physicians in reports dated in September 1994 and 
April 1995.  In addition, examinations performed by 
physicians for SSA dated in May 1995, October 1995, and 
November 1995 noted a diagnosis of schizophrenia.  The 
November 1995 physician opined that the veteran's 
schizophrenia had its onset in 1991, many years after 
separation from active military service.  Another physician 
for SSA reviewed the file and expressed doubts about the 
veteran's psychiatric disability, noting that the veteran had 
problems with alcohol abuse and longstanding personality 
difficulties with a tendency to get depressed.  The January 
2006 VA physician diagnosed depressive disorder with traits 
of paranoid personality disorder.  

Regardless of the diagnosis, none of the above physicians 
opined that the veteran's current psychiatric problems were 
related to service.  The most recent VA examination report, 
dated in January 2006, provided an etiological opinion.  The 
January 2006 physician indicated that the claims folder was 
reviewed in conjunction with the examination.  The physician 
noted that the veteran was currently prescribed Depakote and 
Amitryptyline for manic and depression symptoms.  The veteran 
reported that he was withdrawn, stayed home most of the day, 
and had guilty feelings due to his inability to get a career 
and not having children.  He complained of having a depressed 
mood most days.  

Examination revealed that the veteran displayed a guarded 
attitude towards the examiner and exhibited a constricted 
affect and confused mood.  Otherwise, the evaluation 
indicated no other psychiatric symptoms.  The diagnosis was 
depressive disorder with traits of a paranoid personality 
disorder.    

The physician opined that the veteran's current personality 
disorder was not caused by or the result of military service.  
According to the physician, a personality disorder by 
definition is an enduring pattern of thinking, feeling, and 
behaving that is relatively stable over time.  The veteran's 
personality disorder preexisted both military tours and there 
was no evidence on a psychotic decompensation in service.  

The physician's opinion is probative evidence as it was based 
on a review of the claims folder, examination of the veteran, 
and supported by the record.  While the veteran did receive 
treatment for adjustment disorder one time in service, no 
chronic disability was identified.  Importantly, the 
separation examination from the his last tour of active duty 
revealed no chronic psychiatric disability.  Moreover, a 
reserve examination performed in May 1990 revealed no chronic 
psychiatric disability.  There was also no diagnosis of any 
psychiatric disability after his second tour of active 
service until 1994.  In addition, the February 1996 SSA 
medical consultant determined that the psychiatric notes from 
treatment records dated in 1974, 1985, 1994, and 1995, were 
inconclusive and fragmented.  The February 1996 medical 
consultant's findings appear to support the January 2006 VA 
physician's opinion and rationale.     

The Board notes that a September 1994 private physician 
indicated that the veteran's psychiatric symptoms have been 
exacerbated concurrently with his physical conditions; 
however, the physician did not specify which conditions he 
believed exacerbated the veteran's psychiatric symptoms.  
While the claims folder shows that the veteran is service-
connected for cervical and thoracic spine disabilities, he is 
not service-connected for his other current disabilities such 
as: lumbar spine problems; arthritis of the left hip and left 
ankle; otitis media, right ear; chronic chest condition; 
organic heart disease or; infertility issues as noted in the 
claims folder.  Without greater explanation, the September 
1994 private physician's statement is of little probative 
value.  

In sum, the evidence presented in this case does not show 
that a chronic psychiatric disability was manifested in 
active military service or for many years after separation 
from active military service.  The probative evidence 
demonstrates that the veteran's current psychiatric 
disability is not related to his military service.  As such, 
the Board finds that service connection is not warranted for 
a psychiatric disability.

Having been advised by VA of what is needed to submit a 
substantially complete application for benefits, the veteran 
has not submitted competent medical evidence supporting his 
contentions regarding his claim of entitlement to service 
connection for a psychiatric disability.  Rather, he has 
offered his own statements, and three lay witness statements.  
To the effect that the veteran and the three laypersons 
believe that his current psychiatric problem is related to 
service, it is noted that he has not shown, nor claimed, that 
he and the three lay witnesses who submitted statements, are 
medical experts, capable of rendering medical opinions.  
Therefore, their opinions are insufficient to demonstrate 
that the veteran has a psychiatric disability that is related 
to active duty.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

As the preponderance of the evidence is against the claim, 
the reasonable doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West Supp. 2005); see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).   


ORDER

The appeal is denied. 



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


